 DECISIONS OF NATIONAL LABOR RELATIONS BOARDZapfs Music Store, Inc. and Zapfs Music Store andStudios, Inc. and Retail Clerks Union, Local 1357,AFL-CIO. Case 4-CA-9497November 17, 1978DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JFNKINSAND PENEI.LOUpon a charge filed on July 7, 1978, by RetailClerks Union, Local 1357, AFL-CIO, herein calledthe Union, and duly served on Zapf's Music Store,Inc. and Zapf's Music Store and Studios, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Di-rector for Region 4, issued a complaint and notice ofhearing on July 28, 1978, against Respondent, alleg-ing that Respondent had engaged in and was engag-ing in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 24, 1978, fol-lowing a Board election in Case 4-RC-12792 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; ' and that, commenc-ing on or about June 19, 1978, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnAugust 4, 1978, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint. Respondent admits thatit is a single employer meeting the Board's jurisdic-tional standards and that the Union is a labor orga-nization within the meaning of the Act. It denies thaton August 3, 1977,1 a majority of the employees inthe unit found appropriate cast ballots to designateOfficial notice is taken of the record in the representation proceeding,Case 4-RC 12792, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosvstems, Inc. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d26 (5th Cir. 1969); Intertype Co v. Penello, 269 F.Supp 573 (DC Va.. 1967):Folleu Corp., 164 NLRB 378 (1967). enfd. 397 F2d 91 (7th Cir. 1968): Sec9(d) of the NLRA, as amended.2The allegation in the complaint, and the admission in the answer. whichstate that the election was held on August 3. 1977. are in error. We note thatthe election was actually held on September 15. 1977the Union their exclusive collective-bargaining agent,but admits that on May 24, 1978, the Board certifiedthe Union as the collective-bargaining representativeof the employees in said unit. Respondent admits theallegation that it refused, and continues to refuse, tomeet and bargain with the Union as the collective-bargaining representative, but denies the conclusory8(a)(5) and (I) allegations. Respondent alleges thatthe certification of the Union was improper becausethe Board adopted the recommendation of the Hear-ing Officer that challenges to the ballots of three vot-ers be sustained.On September 18, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment.3Subsequently, on September27, 1978, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent attacks theUnion's certification on the ground that the Boarderred in sustaining the challenges to the ballots ofthree voters: Dale Trout, Leonard Zapf, and AnneFunk.Review of the record herein reveals that in Case 4-RC-12792 the petition was filed by the Union onJuly 20, 1977. On August 3, 1977, a Stipulation forCertification Upon Consent Election was approvedby the Regional Director, and the election was con-ducted on September 15, 1977. The tally of ballotsshowed that, of approximately 27 eligible voters, 12cast ballots for the Union and 11 cast ballots againstthe Union; there were 3 challenged ballots, a suffi-cient number to affect the results of the election. OnOctober 6, 1977, the Regional Director issued a Re-port on Challenged Ballots and notice of hearing, inwhich he ordered that a hearing be held before aHearing Officer for the purpose of taking testimonyto resolve substantial and material factual issues pre-sented by the challenged ballots. Said hearing washeld before a duly designated Hearing Officer on Oc-Par. I I of the Motion for Summars Judgment inadvertently states thatRespondent's refusal to bargain commenced on or about October 11. 1977.The correct date. as reflected by the complaint and answer. is June 19. 1978342 ZAPF'S MUSIC STORE, INC.tober 17, 1977. Thereafter, on December 16, 1977,Hearing Officer Barry R. Elson issued his Report onChallenged Ballots wherein he recommended thatthe Union's challenges to the ballots of the three vot-ers be sustained. Pursuant to timely exceptions to theHearing Officer's Report on Challenged Ballots, onMay 24, 1978, the Board issued its Decision and Cer-tification of Representative (not published in boundvolumes), in which it adopted the Hearing Officer'sfindings and recommendations and certified theUnion as the exclusive bargaining representative ofthe employees in the appropriate unit.On or about June 6, 1978, the Union requestedRespondent to bargain with the Union as the exclu-sive representative of all employees in the appropri-ate unit with respect to rates of pay, wages, hours,and other terms and conditions of employment. Onor about June 19, 1978, and thereafter, Respondentrefused, and has continued to refuse, to bargain col-lectively with the Union as the exclusive representa-tive of all the employees in the appropriate unit.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record. the Board makesthe following:endar year, which period is representative of all timesmaterial herein. Respondent received gross revenuesin excess of $500,000 and purchased and receivedgoods valued in excess of $10,000 directly frompoints located outside the Commonwealth of Penn-sylvania.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II ]HE IAHOR ORGANIZ7A11ON INVOLVEDRetail Clerks Union, Local 1357, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.lli FIE I NFAIR I.ABOR PRA('II(1-SA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time selling andnonselling employees employed by Zapf's MusicStore, Inc., 5421-29 N. 5th Street, Philadelphia,Pennsylvania, and 300 W. Johnson Highway,Norristown, Pennsylvania, and Zapf's MusicStore and Studios, Inc., located at BaederwoodShopping Center, Jenkintown, Pennsylvania; ex-cluding all other employees, including outsidesales representatives, store managers, musicteachers, supervisors and guards as defined inthe Act and all other employees excluded bylaw.FINDINGS OF FACT2. The certificationI. THE BUSINESS OF RESPONDENTRespondent, a single employer, is, and has been atall times material herein, a Pennsylvania corporationwith places of business located at Philadelphia, Nor-ristown, and Jenkintown, Pennsylvania, where it isengaged in the retail sale and service of musical in-struments and related products. During the past cal-4See Pittsburgh Plate Glass Co v. L R.B, 313 U.S 146. 162 (1941);Rules and Regulations of the Board. Secs 102 67(f) and 102.69(c)On September 15, 1977, a majority of the employ-ees of Respondent in said unit, in a secret ballot elec-tion conducted under the supervision of the RegionalDirector for Region 4, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on May 24, 1978, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Request To Bargain and Respondent's RefusalCommencing on or about June 6, 1978, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about June 19, 1978, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJune 19, 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit and that by such refusal Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with the opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel. 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CON( LUSIONS OF LAW1. Zapf's Music Store, Inc. and Zapf's Music Storeand Studios, Inc.. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2. Retail Clerks Union. Local 1357, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3. All full-time and regular part-time selling andnonselling employees employed by Zapf's MusicStore, Inc., located at 5421-29 N. 5th Street, Phila-delphia, Pennsylvania, and 300 W. Johnson High-way, Norristown. Pennsylvania, and Zapf's MusicStore and Studios, Inc., located at Baederwood Shop-ping Center, Jenkintown, Pennsylvania; excluding allother employees, including outside sales representa-tives, store managers, music teachers, supervisorsand guards as defined in the Act and all other em-ployees excluded by law, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. Since May 24, 1978, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of the.Act.5. By refusing on or about June 19, 1978, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Zapf's Music Store, Inc. and Zapf's Music Store and344 ZAPF'S MUSIC STORE, INC.Studios, Inc., Philadelphia, Norristown. and Jenkin-town, Pennsylvania, its officers, agents. successors,and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Retail Clerks Union, Lo-cal 1357, AFL-CIO, as the exclusive bargaining rep-resentative of Its employees in the followingappropriate unit:All full-time and regular part-time selling andnonselling employees employed by Zapf's MusicStore, Inc., located at 5421-29 N. 5th Street,Philadelphia. Pennsylvania, and 300 W. JohnsonHighway, Norristown. Pennsylvania, and Zapf'sMusic Store and Studios, Inc., located at Bae-derwood Shopping Center, Jenkintown, Penn-sylvania; excluding all other employees, includ-ing outside sales representatives, store managers,music teachers, supervisors and guards as de-fined in the Act and all other employees exclud-ed by law.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Philadelphia, Norristown. and Jen-kintown, Pennsylvania, places of business copies ofthe attached notice marked "Appendix." 5 Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 4, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify, the Regional Director for Region 4, inwriting, within 20 days from the date of this Order.what steps have been taken to comply herewith.In the event that this Order is enforced by a judgment of a United StatesCouri of Appeals. the Aords in he lotice reading "Posted hb Order of theN.allio, al Iabor Relatti,n Board" shall read "Posted Pursuant to a Judg-meril of the I nited States (Court of Appeals Enforcing an Order of theNationa.l I ahor Relations Board"APPENDIXNoiI(EF To EMPLOYE ESPosIt!) BY ORDER OF TIHENAIIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILl NOI refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks Union, Local 1357, AFL-CIO, as the ex-clusive representative of the employees in thebargaining unit described below.WE WIII. NOT ia any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time selling andnonselling employees employed by ZapfsMusic Store, Inc.. located at 5421-29 N. 5thStreet, Philadelphia, Pennsylvania, and 300W. Johnson Highway, Norrisotwn, Pennsyl-vania, and Zapf's Music Store and Studios,Inc., located at Baederwood Shopping Center,Jenkintown, Pennsylvania; excluding all otheremployees, including outside sales representa-tives, stole managers, music teachers, super-visors and guards as defined in the Act and allother employees excluded by law.ZAPF'S MUtSIK S1ORI. INC. AND ZAPF'S MUSI(SIORE AND STUDIOS. INC.345